DETAILED ACTION
This communication is a Final Rejection Office Action in response to the 8/01/2022 submission filled in Application 17/215,006.  Claims 21-40 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/27/2022have been fully considered but they are not persuasive.

The Applicant argues “As amended, claim 21 cannot be considered directed to a mental process or a method or organizing human activity. For example, Applicant respectfully submits that the operation of "first software" on a user device to capture "information . . . regarding . . . a graphical user interface of an electronic application also operating on the user device" cannot be performed as a mental process.  Further, software capture of information from a graphical user interface is not a type of human activity. In another example, Applicant respectfully submits that a processor of a server system causing the software on the user device "to insert a display of the relatable cost value into the graphical user interface of the electronic application operating on the user device during a period of time in which the user is making the purchasing decision" also cannot be performed as a mental process. And, a server system causing operation of a separate device cannot be considered a type of human activity. Therefore, Applicant respectfully submits that amended claim 21 is directed to eligible subject matter.”
The Examiner respectfully disagrees.   The Examiner has not asserted that the limitations above are abstract.  Instead these limitations have been evaluated as additional elements beyond the abstract idea.  However, as explained below, the additional elements, alone or in combination, are not sufficient to integrate the abstract idea into a practical application or provide an inventive concept.
The Applicant argues “Further, the operations recited in claim 21 are integrated into a practical application. Claim 21 recites, with specificity, how, where, when, and under what circumstances information is captured from a graphical user interface, how the captured information is used by a server system, and how the output of the server system is used to modify the graphical user interface back on the user device. The foregoing are important features that clarify how the recited subject matter is embodied into a real- world, practical operation.” 
The Examiner respectfully disagrees.   The computer elements are recited at a high level of generality and given the broadest reasonable interpretation are simply a generic computer performing generic computer functions.  Further, the software application operating on a user device that detects user activity is considered a general link to a particular technological environment. In the instant case, the abstract idea of assisting users with assessing the cost of transaction is generally linked to software operating on a user device. Further, conventionally storing data including purchase histories; relatable product data, and cost values of the plurality of products is considered insignificant extra-solution activity and does not meaningfully limit the claim.  Further, the display of information in real time on a GUI is considered insignificant extra-solution activity.  See MPEP 2106.05(g) that state that selecting information for collection, analysis and display is insignificant extra-solution activity (see Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).
Considering the generic computer and general link to a particular technological environment  in combination with the generic display and generic data storage add nothing more than considering the elements individually.  Accordingly, this combination additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 21, 31, 40 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 13, 20 of U.S. Patent No. US 10,990,992 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 11 would be obvious in view of the claims 1, 8 in patent US 10,990,99 B1.
Claims 21, 31, 40 have minor differences between representative claims 1, 13, 20 and do not distinguish the overall appearance of one over the other. Claims  21, 31, 40 of instant application recites minor differences from claims 1 and 8 including “receiving, from first software operating on a user device associated with a user, information captured by the first software regarding an interaction between the user and a graphical user interface of [[the]] an electronic application also operating on the user device.” 
It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 

In the Instant case Claims 21-39 are directed toward methods for assisting users in assessing costs of transactions.  Claim 40 is directed toward a system for assisting users in assessing costs of transactions.  As such, each of the Claims is directed to one of the four statutory categories of invention.  

The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea of method for assisting users in assessing costs of transactions which falls into the Abstract idea categories of mental processes and methods of organizing human activity.  The elements of Claim 1 that represent the Abstract idea include:

A method for assisting users in assessing costs of activities, the method comprising: 
receiving, information wherein: 
the information includes an indication that the user is currently making a purchasing decision for at least one activity;
in response to receiving the indication: 
determining a cost value of the activity associated with the user based on the information received from the electronic application; 
determining, a relatable product from amongst the plurality of -3-Attorney Docket No.: 00212-0074-01000 products, based on a purchase history of the user, that has been purchased by the user a threshold number of times over a previous period of predetermined length, and that satisfies a threshold consistency in price across a plurality of geographical locations; 
determining, a relatable cost value, the relatable cost value being a representation of the cost value of the activity as a quantity of the relatable product.

The 2019 PEG states that if a claim recites a mental processes including observation, evaluation, judgment, opinion then the claim recites an Abstract idea.  In the instant case, the determining steps, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components (i.e. a processing device).  Further, the 2019 PEG states that certain methods of organizing human activity including advertising, marketing or sales activities or behaviors are considered abstract.  The claimed method is drawn to determining a relatable value to assist a user in a purchasing decision which can be considered a sales or marketing activity.  This is an advertising or marketing behavior and is as such abstract.  

Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a practical application.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, the judicial exception is not integrated into a practical application.  The claim recites the additional elements of:
A computer-implemented method and the user of a processor to perform the recited steps;
first software operating on a user device associated with a user, information captured by the first software regarding an interaction between the user and a graphical user interface of the electronic application on the user device, wherein: 
the information includes an indication that user is making a purchasing decision for at least one activity via the graphical user interface; and 
the information captured by the first software is received by a server system that includes a processor and a memory that stores purchase histories of one or more persons including the user, relatable product data related to a plurality of products, and cost values of the plurality of products; and 
data stored in the memory;
causing, via the processor and by the first software, the user device to insert a display of the relatable cost value into the graphical user interface of the electronic application operating on the user device during a period of time in which the user is making the purchasing decision.

However, the computer elements (the processor and the server) are recited at a high level of generality and given the broadest reasonable interpretation are simply a generic computer performing generic computer functions.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  
Further, the software application operating on a user device that detects user activity is considered a general link to a particular technological environment. MPEP 2106.05(h) provides example of generally linking an abstract idea to a particular technological environment including requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014).  The instant case is similar in that the abstract idea of assisting users with assessing the cost of transaction is generally linked to software operating on a user device. 
Further, conventionally storing data including purchase histories; relatable product data, and cost values of the plurality of products is considered insignificant extra-solution activity and does not meaningfully limit the claim.
Further, the display of information in real time on a GUI is considered insignificant extra-solution activity.  See MPEP 2106.05(g) that state that selecting information for collection, analysis and display is insignificant extra-solution activity (see Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).
Considering the generic computer and general link to a particular technological environment  in combination with the generic display and generic data storage add nothing more than considering the elements individually.  Accordingly, this combination additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
In step 2B, the examiner must determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  
As discussed previously with respect to Step 2A Prong Two, the additional element of using a processor to perform the Abstract idea amounts to no more than mere instructions to apply the exception using a generic computer . Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Similarly, generally linking the abstract idea to a particular technological environment cannot integrate the abstract idea into a practical application in step 2a prong 2 or provide an inventive concept in step 2B.
Further, MPEP section 2106.05(d) states creating output data (see Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017)) and storing and retrieving data in memory (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) are conventional when claimed generically.  As such the combination of additional elements do not provide an inventive concept.  As such, the claim is not patent eligible. 
Further Claims 21-30 further limit that Abstract idea by further defining the information analysis and the sales and marketing activities, but fail to remedy the deficiencies of the parent claim as they do not impose any limitations that amount to significantly more than the abstract idea itself.  
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 21-30 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Claims 31-39 recite similar limitation to those recited in claims 21-30 and are rejected for similar reasons.  The fact that the analysis is limited to purchasing cloud computer services does not save the claims.  The claims remains directed to sales and marketing activities and mental processes.   
The analysis above applies to all statutory categories of invention.  As such, the presentment of claim 1 otherwise styled as a system or computer program product, for example, would be subject to the same analysis.  Therefore, Claim 40 is rejected for the same rational that applies to claim 21.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683